AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                       UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                  v.                                  (For Offenses Committed On or After November I, 1987)
           FERNANDO LANDEROS-HERNANDEZ
                                                                         CaseNumber:          19CR1797-MJS

                                                                      PATRICK HALL, CJA
                                                                      Defendant's Attorney
REGISTRATION NO.                   74642298
0 -
The Defendant:

1:8:1   pleaded guilty to count          ONE OF THE INFORMATION

        was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged .guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                        Nature of Offense                                                              Number(s)
8 USC 1325                             IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                          I




        The defendant is sentenced as provided in pages 2 through               2            of this judgment.


 0      The defendant has been found not guilty on count(s)

 0      Count(s)                                                are   dismissed on the motion of the United States.

        Assessment : $10.00 REMITTED
1:8:1   Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
        waived and remitted as uncollectible.

1:8:1   No fine                   0 Forfeiture pursuant to order filed                                    ~-----:-mcluded   herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney fo 1s district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, a special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall no · the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                      19CR1797-MJS
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                IV AN AGUILAR-JIMENEZ                                                    Judgment - Page 2 of 2
CASE NUMBER:              19CR1797-MJS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 THIRTY (30) DAYS.




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 0     The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States Marshal.

 0     The defendant shall surrender to the United States Marshal for this district:
       0    at                              P.M.
       0    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       0    on or before
       D    as notified by the United States Marshal.
            as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STA TES MARSHAL



                                     By                     DEPUTY UNITED STA TES MARSHAL



                                                                                                        l 9CR1797-MJS
